Citation Nr: 0845097	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  08-11 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to non-service-connected death pension 
benefits.

2.  Entitlement to accrued benefits.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.

4.  Entitlement to additional burial benefits.  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to 
February 1946.  The appellant is his widow.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which, in pertinent part, found that 
new and material evidence had not been submitted to reopen 
the appellant's application to reopen her claim for 
entitlement to service connection for the cause of the 
veteran's death.  The RO also denied the veteran's claim for 
death pension benefits, accrued benefits and additional 
burial benefits.

In October 2008, the veteran testified at a hearing before 
the undersigned using video-conferencing technology.  

The issues of entitlement to additional burial benefits and 
whether new and material evidence has been submitted to 
reopen the claim for service connection for the cause of the 
veteran's death are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran did not have a pending claim for benefits at 
the time of his death.

2.  The veteran died in May 1983; the appellant - his 
surviving spouse, filed a claim for nonservice-connected 
death pension benefits in October 2006.

3.  The appellant's annualized countable income exceeds the 
maximum annual income for death pension benefits for a 
surviving spouse.


CONCLUSIONS OF LAW

1.  There is no legal basis for an award of accrued benefits.  
38 U.S.C.A. § 5121 (West 2002).

2.  The appellant's countable income is excessive for receipt 
of pension benefits.  38 U.S.C.A. §§ 1541, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.3(a), 3.23, 3.271, 3.272, 3.273 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The veteran was sent a VCAA notice letter in November 2006.  
The letter provided her with notice of the evidence necessary 
to substantiate her claim, the evidence VA would assist her 
in obtaining, and the evidence it was expected that she would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Section 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23353 (Apr. 30, 2008) (effective for 
claims pending on or after May 30, 2008).  Despite this fact, 
the letter also specifically requested that she submit any 
evidence in her possession pertaining to her claim.  Thus, 
the content of the letter provided satisfactory VCAA notice 
in accordance with § 5103(a) and § 3.159(b)(1) as specified 
in Pelegrini II.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  Since 
the Board will conclude below that the preponderance of the 
evidence is against her claim for nonservice-connected death 
pension benefits, any questions as to the appropriate 
downstream effective date to be assigned is rendered moot.

The appellant's claim was denied because her countable income 
exceeded the maximum annual pension rate (MAPR).  When she 
submitted her claim in October 2006, she provided financial 
information (VA Form 21-534).  In November 2006 letter, the 
RO requested that the veteran complete certain sections of 
the VA Form 21-534.  The appellant completed the form and 
submitted it to the RO in December 2006.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

The accrued benefits claim is decided on the basis of 
evidence in the file at the date of the veteran's death.  See 
38 U.S.C.A. § 5121(a); Ralston v. West, 13 Vet. App. 108, 113 
(1999); 38 C.F.R. § 3.1000(a).  Thus, the appellant could not 
furnish additional evidence to substantiate her accrued 
benefits claim and VA could not develop additional evidence 
that would substantiate the claim.  The VCAA is not 
applicable where the law and not the facts are dispositive, 
or where it could not affect a pending matter.  Dela Cruz v. 
Principi, 15 Vet. App. 143 (2000).

Analysis

Death Pension

The surviving spouse of a veteran who meets the wartime 
service requirements will be paid the maximum rate of 
pension, reduced by the amount of her countable income.  38 
U.S.C.A. § 1541; 38 C.F.R. §§ 3.23, 3.273.  Payments from any 
kind from any source shall be counted as income during the 
12-month annualization period in which received, unless 
specifically excluded.  38 C.F.R. § 3.271.  For the purpose 
of determining initial entitlement, the monthly rate of 
pension shall be computed by reducing the applicable maximum 
pension rate by the countable income on the effective date of 
entitlement and dividing the remainder by 12.  38 C.F.R. § 
3.273(a).  Nonrecurring income (income received on a one-time 
basis) will be counted, for pension purposes, for a full 12-
month annualization period following receipt of the income.  
38 C.F.R. § 3.271(c).
Basic entitlement to such pension exists if, among other 
things, the appellant's income is not in excess of the MAPR 
specified in 38 C.F.R. § 3.23. 38 U.S.C.A. § 1541(a), (b); 38 
C.F.R. § 3.3(a)(3).  The MAPR is published in Appendix B of 
VA Manual M21-1 (M21- 1) and is to be given the same force 
and effect as published in VA regulations.  38 C.F.R. § 3.21 
(2008).

Effective December 1, 2005, the MAPR for an otherwise 
eligible claimant, without a dependent child, was $7,094. Id.  
Effective December 1, 2006, the MAPR for an otherwise 
eligible claimant, without a dependent child, was $7,329.  
Id.  Effective December 1, 2007, the MAPR for an otherwise 
eligible claimant, without a dependent child, is $7,498. Id.  
Effective December 1, 2008, the MAPR for an otherwise 
eligible claimant, without dependent child, is $7,933.

Income from Social Security Administration (SSA) benefits is 
not specifically excluded under 38 C.F.R. § 3.272, and 
therefore is included as countable income. Certain 
unreimbursed medical expenses (in excess of five percent of 
the MAPR) may be excluded from countable income for the same 
12-month annualization period to the extent they were paid.  
38 C.F.R. § 3.272 (2008).

In her October 2006 medical expense report (Form 21-8416), 
the appellant indicated that she paid $938.40 for Medicare 
and $1,681.00 for private medical insurance each month.  She 
also noted that she paid $30.00 to Connecticut Pace in August 
2005 and a total of $172.40 for dental work in November and 
September of 2005.  In December 2006, the appellant submitted 
Form 21-534 and indicated that she received $898 each month 
from Social Security.  She also noted that she received 
$292.09 each month from other income.  In March 2007, a point 
of contact notes states that the appellant paid $155.00 per 
month in health insurance premiums to the AARP and her 
monthly SMIB deductions.  The point of contact note indicated 
that the amount of monthly health insurance premiums 
previously reported were incorrect.

In the April 2007 RO decision, the RO found that the 
appellant's income of $15,559, effective November 1, 2006 
exceeded the maximum annual death pension limit set by law.  
The RO used the amount of $2,922 to calculate the appellant's 
countable income.   The RO also found that the appellant's 
income of $15,901 effective December 1, 2006 exceeded the 
maximum annual death pension limit set by law.  The RO used 
the amount of $2,982 to calculate her countable income.  The 
RO also considered the appellants net worth of $48,994 and 
interest income of $2,784 for the year.   

During the October 2008 hearing, the appellant testified that 
she received a pension of $100 per month.  She mentioned 
medical costs that she might incur in the future including 
new hearing aids that would cost $8,000.  She noted that in 
the previous month she had paid $600 for dental treatment.  
She also testified that she received between $900 to $1,000 
in Social Security benefits each month.  She estimated that 
it was about $940.

Based upon the evidence of record, the Board finds the 
appellant's annual countable income, exceeded death pension 
limits set by law.  The Board considered the evidence 
provided by the appellant in December 2005 and December 2006, 
as well as the corrected insurance information provided in 
March 2007.  The Board has also considered the appellant's 
testimony during the October 2008 hearing.  The Board notes 
that future expenses cannot be considered in the calculation.  
Therefore, the possibility that the appellant may have to buy 
a hearing aid in the future cannot be considered in this 
case.  

For 2006, the Board finds that the approximate income 
reported by the appellant included income from social 
security of $10,776 annually.  The appellant also reported 
another income of $3,505.08 annually.  The appellant reported 
total dividends and interest for 2006 of $232.00.  Therefore, 
her income for 2006 was $ 14,513.08.  

Even after taking into consideration, the appellant's monthly 
medical insurance payments, her income still exceeds the 
income limit for 2006.  Since the appellant has not filed any 
updated information regarding her income or medical expenses, 
the Board will use her testimony at the October 2008 hearing 
to determine her 2007 and 2008 annual income and medical 
expenses.  

For 2007 and 2008, the appellant's approximate annual income, 
is at least $11,280.  The appellant also mentioned receiving 
$1,200 of pension for 2008.  Therefore, for 2008, her total 
approximate income would be $12,480.  Even considering her 
medical expenses, the appellant's income still exceeds the 
death pension limit for 2007 and 2008.

The Board finds that the RO correctly applied the MAPR 
effective November 1, 2006 and the MAPR effective December 1, 
2006.  As noted above, the Board also finds that even under 
the income limit effective December 1, 2007 of $7,498 and 
under the income limit effective December 1, 2008 of $7,933, 
the appellant's annual countable income still exceeds the 
death pension limit set by law.

For these reasons, the claim for nonservice-connected death 
pension benefits must be denied because the preponderance of 
the evidence is unfavorable-meaning there is no reasonable 
doubt to resolve in the appellant's favor. 38 U.S.C.A. § 
5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Accrued Benefits

The appellant has not made any specific contentions regarding 
entitlement to accrued benefits.

Although a veteran's claims terminate with his death, certain 
survivors of a deceased veteran are eligible to receive 
payments from VA of accrued benefits based upon the deceased 
veteran's statutory entitlement to such benefits.  Accrued 
benefits are defined as periodic monetary benefits payable 
under laws administered by VA to which an individual was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at date of death, but 
which were due and unpaid.  38 U.S.C.A. § 5121 (West 2002 & 
Supp. 2008); see Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).

A review of the claims folder does not reveal that the 
veteran ever submitted any claims for VA benefits.  The 
appellant and her representative have not identified any such 
claims.  Therefore, there can be no basis for an award of 
accrued benefits, and this aspect of the appellant's claim 
does not present a basis for which relief may be granted, and 
has no legal merit.  As the disposition of this claim is 
based on law and not the facts of this case, the claims must 
be denied based on lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to nonservice-connected death pension benefits is 
denied.

Entitlement to accrued benefits is denied.


REMAND

The appellant is seeking to reopen her previously denied 
claim for entitlement to service connection for the cause of 
the veteran's death and additional burial benefits.  

VCAA notice in a new and material evidence claim must (1) 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) notify the claimant of 
the evidence and information that is necessary to establish 
entitlement to the underlying benefit sought by the claimant.

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial. Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied. Failure to provide this notice is generally 
prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has recently issued a decision in which it 
held that a tailored notice in claims for Dependency and 
Indemnity Compensation (DIC) benefits, including entitlement 
to service connection for the cause of the veteran's death, 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  The appellant 
has not been provided a notice which complies with the Hupp 
requirements and, therefore, the case must be remanded.

With regard to the application to reopen the claim for 
entitlement to service connection for the cause of the 
veteran's death, the appellant has not received the notice 
required by Kent or Hupp.  The Board notes that while the 
appellant was issued VCAA notice letters in November 2006 and 
December 2006, these letters are inadequate.  The November 
2006 letter is inadequate because it did not state the 
conditions for which the veteran was service-connected, if 
any, at the time of his death and the letter did not provide 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  The December 2006 letter is inadequate because it 
inaccurately informed the appellant that her previous claim 
was denied because she did not provide her marriage 
certificate.  Therefore, upon remand, the appellant should be 
provided notice that complies with the Court's decision in 
Kent and Hupp.

The claim for additional burial benefits is dependant on a 
finding that the cause of the veteran's death was service 
connected.  Hence the two issues are inextricably 
intertwined.

Accordingly, the case is REMANDED for the following action:

1. The appellant should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include notice specified by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), Kent v. Nicholson, 20 
Vet. App. 1 (2006), and Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 
(2007).

The notice should tell the appellant 
specifically why her claim for 
entitlement to service connection for the 
cause of the veteran's death was denied 
in November 1983, describe what evidence 
would be necessary to substantiate those 
elements that were found insufficient in 
the previous denial, what conditions the 
veteran was service-connected for prior 
to his death, and an explanation of the 
evidence and information needed to 
substantiate entitlement to DIC based on 
a previously service connected condition, 
and based on a condition not yet service 
connected.

2.  If the benefit sought on appeal is 
not granted, the RO or the AMC should 
issue a supplemental statement of the 
case before the claims folder is returned 
to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


